Opinion of the Court by
Judge Williams:
The application to the original petition, of the demurrer of the plaintiff to the defendant’s original answer by no means disposed of the answer which still remains as a defense and raises issues to be tried by the court of an equitable nature, therefore, it was erroneous on the dismissal of the second answer to adjudge by default against the defendant and the judgment is reversed for this error with directions to permit the defendant to answer the amended petition and then proceed to try the equitable and legal *614issue. A mortgagee in possession cannot be ousted until tbe mortgage be satisfied, hence it is, essential to determine tbe mortgage set up by defendant.

Draffin, for appellant.


Hank, for appellee.

Judgment reversed.